Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/21 and 11/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lens driving unit”, “a control unit”, in claims 1-5, 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitations “a lens driving unit”, “a control unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a lens driving unit”, “a control unit”, coupled with functional language “for moving the lens assembly”, “configured to output”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5, 7 and 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a lens driving unit”, “a control unit”, are shown as being implemented by a general purpose processor and a memory/storage that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figure 16 and the corresponding descriptions in the specification (Paragraphs 0130-0133, 0145 and Figure 16 of the publication to the instant application). 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


4.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Chad Wells (Reg. No.: 50,875) on 03/03/2022.

The application has been amended as follows: 

1.  (Currently Amended)  A camera module comprising: 
a lens assembly; 
a lens driving unit for moving the lens assembly in an optical axis direction; 
a position sensor unit for detecting a position of the lens assembly; and 
a control unit configured to output a driving signal, for moving the lens assembly to a target position, to the lens driving unit based on the position of the lens assembly detected through the position sensor unit, 
wherein the position sensor unit includes a plurality of sensor units with at least one output terminal interconnected to each other, the sensor units including a first Hall sensor and a second Hall sensor, 
an amplifier commonly connected to the sensor units, amplifier, and 
a switch having one end connected to the inverting terminal of the amplifier and an opposite end selectively connected to any one of the output terminal having a negative polarity of the first Hall sensor and the output terminal having a negative polarity of the second Hall sensor.

the inverting terminal and a non-inverting terminal, in which the inverting terminal of the amplifier is connected to a first output terminal of first Hall sensor, and connected to a second output terminal of the second Hall sensor.
 
3.  (Currently Amended)  The camera module of claim 2, wherein the first Hall sensor is disposed first among the sensor units, and the second Hall sensor is disposed last among the sensor units. 

4.  (Currently Amended)  The camera module of claim 3, wherein the output terminal of the negative polarity of the second Hall sensor.

5.  (Currently Amended)  The camera module of claim 4, wherein the output terminal having the negative polarity of the first Hall sensor may be connected to an output terminal having a positive polarity of the second Hall sensor.

6. (Cancelled)


7.  (Currently Amended)  The camera module of claim 4, wherein the sensor units further includes a third Hall sensor disposed between the first and second Hall sensors, in which an output terminal having a positive polarity of the third Hall sensor is connected to the output terminal having the negative polarity of the first Hall sensor, and an output terminal having a negative polarity of the third Hall sensor is connected to the output terminal having the positive polarity of the second Hall sensor.

8. (Cancelled) 

10.  (Currently Amended)  An operation method for a camera module, the operation method comprising: 
determining a sensing condition of a position sensor unit; 
allowing an inverting terminal of an amplifier to be connected to one of an output terminal of a first sensing unit and an output terminal of a last sensing unit among a plurality of sensing units by controlling a switch according to the determined sensing condition; 
detecting a position of a lens assembly corresponding to a detection signal inputted to the amplifier by controlling the switch; and 
moving the lens assembly to a target position according to the detected position, wherein 
the detecting includes receiving an output signal of the first sensing unit when the inverting terminal is connected to the output terminal of the first sensing unit, and unit,
wherein the first sensing unit is a first Hall sensor and the last sensing unit is a second Hall sensor, and
wherein the switch has one end connected to the inverting terminal of the amplifier and an opposite end selectively connected to any one of the output terminal having a negative polarity of the first Hall sensor and the output terminal having a negative polarity of the second Hall sensor.



5.) Allowable Subject Matter
Claims 1-5, 7 and 9-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera module comprising: 
a lens assembly; 
wherein the position sensor unit includes a plurality of sensor units with at least one output terminal interconnected to each other, the sensor units including a first Hall sensor and a second Hall sensor, 
an analog-to-digital converter connected to the amplifier, and 
a switch having one end connected to the inverting terminal of the amplifier and an opposite end selectively connected to any one of the output terminal having a negative polarity of the first Hall sensor and the output terminal having a negative polarity of the second Hall sensor.”

Dependent Claims 2-5, 7 and 9 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An operation method for a camera module, the operation method comprising: 
determining a sensing condition of a position sensor unit;
the detecting includes receiving an output signal of the first sensing unit when the inverting terminal is connected to the output terminal of the first sensing unit, and receiving a differential signal according to a combination of the sensing units when the inverting terminal is connected to the output terminal of the last sensing unit,
wherein the first sensing unit is a first Hall sensor and the last sensing unit is a second Hall sensor, and
wherein the switch has one end connected to the inverting terminal of the amplifier and an opposite end selectively connected to any one of the output terminal having a negative polarity of the first Hall sensor and the output terminal having a negative polarity of the second Hall sensor.”


The following are the closest prior-art of record:

Wong et al. (US Pub No.: 2016/0231528A1) disclose a method for measuring the position of a camera lens carrier moveable by an autofocus actuator. In some embodiments, the method includes generating a measurement of a magnetic field resulting at least in part from the one or more position sensor magnets. In some embodiments, the generating the measurement of the magnetic field includes measuring a magnetic field component created at least in part by the one or more position sensor magnets fixedly mounted to the camera lens carrier. In some embodiments, the camera lens carrier is moveably coupled to a substrate by the autofocus actuator to provide motion in a direction orthogonal to the substrate. In some embodiments, the generating the measurement of the magnetic field component includes measuring the magnetic field component at a sensor fixedly mounted to the substrate of the autofocus actuator. An arrangement of coils is mounted on the fixed body of the OIS actuator, along with an arrangement of Hall sensors. 

Tokoro et al. (US Pub No.: 2018/0217396A1) disclose an optical image stabilizer system according to various aspects of the present technology that may comprise a set of springs connected to a lens such that the force exerted by the set of springs and the force exerted by gravity are in equilibrium. A position detection sensor may be linked to the lens and detect a current position of the lens. An accelerometer 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 









Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697